DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simms US 3,293,727 in view of Lee US 2007/0036622.
In regards to claim 1, Simms discloses (on Figures 1-11) a replaceable drill head (see col 1, line 34 and reference number 21, col 2, lines 42-46), comprising: a front end (machining end); a rear end opposite the front end; a front clearance face (refer to clearance face corresponding to each of cutting edges 36 and 37; note that the coolants exit passageways 40-43 are disposed at the front clearance face); a side clearance face (45/31; note that there is at least one coolant exit passageway disposed at the side clearance face; this is disclosed on Figure 5); one or more primary cutting edges (36 and 37) at an intersection between the front clearance face and the side clearance face (see Figure 3); an outer peripheral surface; at least one internal coolant inlet passageway (38, refer to hidden lines of 38 as on Figures 2-3; col 3, being capable of producing an increased delivery of the pressurized gaseous Supercritical Fusion CO2 coolant to an insert-chip interface.





    PNG
    media_image1.png
    759
    1009
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    663
    media_image2.png
    Greyscale

However, Simms fails to disclose that the drill head comprises one or more secondary cutting edges at an intersection between the side clearance face and the outer peripheral surface.

Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Simms’s drill head with one or more secondary cutting edges as taught by Lee for cutting of the inner walls of an aperture that is being cut.
However, Simms as modified fails to explicitly disclose that the value of the outer diameter of the first internal coolant exit passageway is within a range between about 0.15 mm to about 0.30 mm.
Nevertheless, since Simms does inherently disclose that the first internal coolant exit passageway (40-43) has a diameter (this is also explicitly disclosed on Figure 3 and annotated above, for explanation purposes), the value of the diameter of the at least one first internal coolant exit passageway (40-43) constitute a defined value of the cutting tool. Therefore, the value of the diameter of the at least one first internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the at least one first internal coolant exit passageway (40-43), were disclosed in the prior art by Simms, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Simms’s diameter of the at least one first internal 
However, Simms as modified fails to explicitly disclose that the second cross-sectional area of the at least one first internal coolant exit passageway (40-43) is of a value of at least 3-10 times less than the first cross-sectional area of the at least one internal coolant inlet passageway (38).
Nevertheless, Simms does disclose that the at least one first internal coolant exit passageway (40-43) has a cross-sectional area that is less than the cross-sectional area of the first cross-sectional area of the at least one internal coolant inlet passageway (38).  See annotated Figure 3, and compare the diameters of each of 40-43 and 38.  Accordingly, the cross-sectional area of the at least one first coolant exit passageway (40-43) and the cross-sectional area of the at least one first coolant inlet passageway (38) each constitute a defined value of the cutting tool. Therefore, the value(s) of the cross-sectional area of the at least one first coolant exit passageway (40-43) and the value(s) of the cross-sectional area of the at least one first coolant inlet passageway (38) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the cross-sectional area of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cross-sectional area of the at least one first coolant exit passageway (40-43) and a defined cross-sectional area of the at least one first coolant inlet passageway (38), were disclosed in the prior art by Simms, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Simms’s cross-sectional area of the at least one first coolant exit passageway (40-43) to be as desired, such as at least 
However, Simms as modified fails to explicitly disclose that the second length of the at least one first internal coolant exit passageway (any of or all of: 40-43) is of a value of at least 2-10 times less than the first length of the at least one internal coolant inlet passageway (38).
Nevertheless, Simms does disclose that the second length of the at least one first internal coolant exit passageway (40-43) is less than the first length of the at least one internal coolant inlet passageway (38).  See annotated Figure 2 above, and compare the first and second lengths of each of the internal coolant exit passageway and the at least one first internal coolant exit passageway.  Accordingly, the length of the at least one first coolant exit passageway (40-43) and the length of the at least one first coolant inlet passageway (38) each constitute a defined value of the cutting tool. Therefore, the value(s) of the length of the at least one first coolant exit passageway (40-43) and the value(s) of the length of the at least one first coolant inlet passageway (38) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined length of the at least one first coolant exit passageway (40-43) and a defined length of the at least one first coolant inlet passageway (38), were disclosed in the prior art by Simms, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Simms’s length of the at least one first coolant exit passageway (40-43) to be as desired, such as at least 2-10 times less than the length of the at least one internal coolant inlet passageway (38).  In re Aller, 105 USPQ 233.
claim 8, Simms as modified discloses the replaceable drill head according to claim 1, Simms as modified also discloses that a ratio of a number (e.g. 4 of Simms) of internal coolant exit passageways (40-43 of Simms) to a number (1) of internal coolant inlet passageways (38 of Simms) is greater than 1:1 (note that the ratio of Simms is 4:1).
In regards to claim 29, Simms as modified discloses the replaceable drill head according to claim 1, Simms as modified also discloses at least one second internal coolant exit passageway (see Figures 2-5 of Simms) having a third cross-sectional area (see circular cross-sectional area as in Figures 3-5 of Simms), the at least one second internal coolant exit passageway in fluid communication with the at least one internal coolant inlet passageway (38 of Simms), wherein coolant exits the at least one second coolant exit passageway at the side clearance (see Figure 5) face of the replaceable drill head (21), and wherein the second cross-sectional area of the at least one second internal coolant exit passageway (as in Figures 4-5) is at least two times less than the first cross-sectional area of the at least one internal coolant inlet passageway (38), (note that comparing the cross-sectional diameter area of the second internal coolant exit passageways of Figures 3 or 4, note that the cross-sectional area is at least two times less than the cross-sectional diameter area of the first cross-sectional area of passageway 38), thereby producing an increased delivery of pressurized gaseous coolant to an insert-chip interface.
Claim 1, 7, 18-22, 30-31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547.
In regards to claim 1, Karlsson discloses a replaceable drill head (Figures 2-3 and 5), comprising: a front end (machining end); a rear end (16) opposite the front end; a front clearance face (15); a side clearance face (17); one or more primary cutting edges (19) at an intersection between the front clearance face and the side clearance face (see Figures 2 and 3); one or more secondary cutting edges (20) at an intersection between the side clearance face and an outer peripheral surface (see Figure 3); at least one internal coolant inlet passageway 2 coolant, is capable of entering the at least one internal coolant inlet passageway (inlet of 23) at the rear end (16) of the replaceable drill head (10) and exits the at least one first coolant exit passageway (outlet of 
    PNG
    media_image3.png
    1062
    1873
    media_image3.png
    Greyscale
23) at the front clearance face (15) of the replaceable drill head (10).
However, Karlsson fails to explicitly disclose that the value of the outer diameter of the first internal coolant exit passageway (outlet of 23) is within a range between about 0.15 mm to about 0.30 mm.

However, Karlsson as modified fails to explicitly disclose that the at least one internal coolant inlet passageway has a first length; that the at least one internal coolant exit passageway has a second legth; that the second cross-sectional area of the at least one first internal coolant exit passageway (outlet of 23) at least 3-10 times less than the first cross-sectional area of the at least one internal coolant inlet passageway (inlet of 23); and that the second length of the at least one first internal coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway.
	Nevertheless, Yankoff teaches that it is well known in the art of cooling cutting tools (milling, boring, grooving, threading and drilling as in col 8, lines 22-26), to have a nozzle shaped coolant passageway (24/34/36/32) having an internal coolant inlet passageway (24/34) having a first length and a first cross-sectional area and an internal exit passageway (36/32) having a second length and a second cross-sectional area.  As in Figure 2, note that the second 

    PNG
    media_image4.png
    897
    860
    media_image4.png
    Greyscale
 
Yankoff’s teaching
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify the shape of the coolant passageway of Karlsson, to be nozzle in shape with the second cross-sectional area of the first internal coolant exit passageway being less than the first cross-sectional area of the first internal inlet passageway, as taught by Yankoff, to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end.  

	Additionally, since Karlsson as modified by Yankoff discloses that the second cross-sectional area of the first internal coolant exit passageway is less than the first cross-sectional area of the first internal coolant inlet passageway, the value(s) of the cross-sectional area of the at least one first coolant exit passageway and the value(s) of the cross-sectional area of the at 

    PNG
    media_image5.png
    877
    1113
    media_image5.png
    Greyscale

Karlsson as modified by Yankoff
claim 7, Karlsson as modified discloses the replaceable drill head according to claim 1, Karlsson as modified discloses that a ratio of a number of internal coolant exit passageways (outlet of 23 as modified by 36/32 of Yankoff) to a number of internal coolant inlet passageways (inlet of 23 as modified by 24/34 of Yankoff) is 1: 1.
In regards to claims 18, 20, 21, Karlsson discloses a replaceable drill head (Figures 2-3 and 5), comprising: a front end (machining end); a rear end (16) opposite the front end; a front clearance face (15); a side clearance face (17); one or more primary cutting edges (19) at an intersection between the front clearance face and the side clearance face (see Figures 2 and 3); one or more secondary cutting edges (20) at an intersection between the side clearance face and an outer peripheral surface (see Figure 3); a plurality of internal coolant inlet passageways (refer to the inlet portion of passageways 23, configured to abut against passageways 23A), each internal passageway comprising a circular coolant inlet passageway (see Figure 5) and a circular coolant exit passageway (refer to outlet portion of 23, configured to discharge coolant at a front clearance surface 15 as in Figure 2); wherein the coolant passageways are capable of delivering gaseous Supercritical Fusion CO2 coolant to an insert-chip interface when machining; wherein each internal circular coolant exit passageway has an outer diameter (see Figure 5) and each internal circular coolant inlet passageway has an outer diameter (see Figure 2); wherein the circular coolant exit passageways (refer to the outlet portion of passageways 23) are individually disposed substantially parallel to a central longitudinal axis of the replaceable drill head (see Figures 2, 5 and 8), and wherein the at least one of the circular exit passageways (refer to the outlet portion of passageways 23) is disposed on the front clearance face (see Figures 2 and 3) opposite the rear end containing a corresponding circular coolant inlet passageway (as in Figures 3 and 5).
However, Karlsson fails to explicitly disclose that the value of the outer diameter of the first internal coolant exit passageway (outlet of 23) is within a range between about 0.15 mm to about 0.30 mm (claim 18); in a range between about 0.10 mm to about 1.00 mm (claim 20) and 
claim 21).
Nevertheless, since Karlsson does inherently disclose that the first internal coolant exit passageway (outlet of 23) has a diameter, the value of the diameter of the at least one first internal coolant exit passageway (outlet of 23) constitute a defined value of the cutting tool. Therefore, the value of the diameter of the at least one first internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter of the at least one first internal coolant exit passageway (outlet of 23), were disclosed in the prior art by Karlsson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Karlsson’s diameter of the at least one first internal coolant exit passageway (outlet of 23) to be within a desired range such as between about 0.15mm to about 0.30 mm(claim 18); or between about 0.10 mm to about 1.00 mm (claim 20) or between about 0.15 mm to about 0.30 mm (claim 21). In re Aller, 105 USPQ 233.
However, Karlsson as modified fails to explicitly disclose that the second cross-sectional area of the at least one first internal coolant exit passageway (outlet of 23) at least 3-10 times less than the first cross-sectional area of the at least one internal coolant inlet passageway (inlet of 23); and that a length of the at least one internal coolant exit passageway is at least 2-10 times less than a length of the at least one internal coolant inlet passageway.
Nevertheless, Yankoff teaches that it is well known in the art of cooling cutting tools (milling, boring, grooving, threading and drilling as in col 8, lines 22-26), to have a nozzle shaped coolant passageway (24/34/36/32) having an internal coolant inlet passageway (24/34) having a first length and a first cross-sectional area and an internal exit passageway (36/32) having a second length and a second cross-sectional area.  As in Figure 2 of Yankoff above, 
	Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify the shape of the coolant passageway of Karlsson, to be nozzle in shape with the second cross-sectional area of the first internal coolant exit passageway being less than the first cross-sectional area of the first internal inlet passageway, as taught by Yankoff, to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end.  
Additionally, since Karlsson as modified by Yankoff, does now disclose that the second length of the at least one first internal coolant exit passageway (36/32 now in Karlsson) is less than the first length of the at least one internal coolant inlet passageway (24/34 now in Karlsson).  See annotated Figure 3 of Karlsson with the modification of Yankoff above, and compare the first and second lengths of each of the internal coolant exit passageway and the at least one first internal coolant exit passageway.  Accordingly, the length of the at least one first coolant exit passageway (36/32 now in Karlsson) and the length of the at least one first coolant inlet passageway (24/34 now in Karlsson) each constitute a defined value of the cutting tool. Therefore, the value(s) of the length of the at least one first coolant exit passageway and the value(s) of the length of the at least one first coolant inlet passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one 
	Additionally, since Karlsson as modified by Yankoff discloses that the second cross-sectional area of the first internal coolant exit passageway is less than the first cross-sectional area of the first internal coolant inlet passageway, the value(s) of the cross-sectional area of the at least one first coolant exit passageway and the value(s) of the cross-sectional area of the at least one first coolant inlet passageway are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the cross-sectional area of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cross-sectional area of the at least one first coolant exit passageway and a defined cross-sectional area of the at least one first coolant inlet passageway, were disclosed in the prior art by Karlsson as modified by Yankoff, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Karlsson’s cross-sectional area of the at least one first coolant exit 
In regards to claim 19, Karlsson as modified discloses the replaceable drill head according to claim 18, Karlsson as modified discloses that the circular coolant exit passageway (outlet of 23 of Karlsson as modified by 36/32 of Yankoff) is in the form of a tapered cylindrical passageway (as modified by Yankoff).
	In regards to claim 22, Karlsson as modified discloses the replaceable drill head according to claim 18, Karlsson as modified discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is 1: 1.
In regards to claim 30, Karlsson as modified discloses the replaceable drill head according to claim 18, Karlsson as modified discloses that all of the circular coolant exit passageways (outlets 23 of Karlsson as modified by 36/32 or 80/84 of Yankoff) are disposed substantially parallel to the central longitudinal axis (Figures 3 and 8 of Karlsson).
In regards to claim 31, Karlsson as modified discloses the replaceable drill head according to claim 18, Karlsson as modified discloses that at least one of the circular coolant exit passageways (outlets of 23 of Karlsson as modified by 36/32 or 80/84 of Yankoff) is disposed substantially parallel to the central longitudinal axis (Figures 3 and 8 of Karlsson) and is collinear with a corresponding one of the circular coolant inlet passageways (inlets of 23 of Karlsson as in Figure 8 of Karlsson).
In regards to claim 34, Karlsson as modified discloses the replaceable drill head according to claim 1, Karlsson as modified discloses at least one first internal coolant exit passageway has a non-uniform or varying cross-sectional shape (note that outlet of passageway 23 of Karlsson as modified with the nozzle shape of 24/34/36/32 of Yankoff, has a non-uniform or varying cross-sectional shape.  See tapering shape of Yankoff).
In regards to claim 35, Karlsson as modified discloses the replaceable drill head according to claim 34, Karlsson as modified discloses the at least one first internal coolant exit 
In regards to claim 36, Karlsson as modified discloses the replaceable drill head according to claim 34, Karlsson as modified discloses at least one first internal coolant exit passageway has a tapered shape along a longitudinal axis of the at least one first internal coolant exit passageway (note that outlet of passageway 23 of Karlsson as modified with the shape of 36/32 of Yankoff, has a tapered shape).
Claims 18, 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547.
In regards to claims 18, Myers discloses a replaceable drill head (Figures 4 and 6), comprising: a front end (machining end); a rear end (30) opposite the front end; a front clearance face (disposed at cutting face 28); a side clearance face (Figures 1-2, 4 and 6); one or more primary cutting edges (disposed at cutting face 28) at an intersection between the front clearance face and the side clearance face (see Figure 4); and an outer peripheral surface (see Figures 4 and 6); a plurality of internal coolant inlet passageways (134/136 and 137/138), each internal passageway comprising a circular coolant inlet passageway (134 and 137) and a circular coolant exit passageway (136 and 138); wherein the coolant passageways are capable of delivering gaseous Supercritical Fusion CO2 coolant to an insert-chip interface when machining; wherein each internal circular coolant exit passageway has an outer diameter (142 and 144) and each internal circular coolant inlet passageway has an outer diameter (140 and 143); wherein each of the at least one first internal coolant exit passageways and the at least one internal coolant exit passageways, have a length; wherein the circular coolant exit passageways (136 and 138) are individually disposed obliquely to a central longitudinal axis of 
However, Myers fails to disclose that the drill head comprises one or more secondary cutting edges at an intersection between the side clearance face and the outer peripheral surface.
Nevertheless, Karlsson teaches that it is well known in the art of repleaceable drill heads, to have a drill head (10) with one or more primary cutting edges (19) at an intersection between a front clearance face and a side clearance face (see Figures 2 and 3); and one or more secondary cutting edges (20) at an intersection between the side clearance face and an outer peripheral surface (see Figure 2).  These secondary cutting edges (20) provide for cutting of the inner walls of an aperture that is being cut.  
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Myers’s drill head with one or more secondary cutting edges as taught by Karlsson for cutting of the inner walls of an aperture that is being cut.
However, Myers as modified fails to explicitly disclose that the value of the outer diameter of the first internal coolant exit passageway is within a range between about 0.15 mm to about 0.30 mm.
Nevertheless, Myers does inherently disclose that the first internal coolant exit passageway has a diameter, the value of the diameter of the at least one first internal coolant exit passageway constitutes a defined value of the cutting tool. Therefore, the value of the diameter of the at least one first internal coolant exit passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the coolant exit passageways will depend on the desired coolant 
However, Myers as modified fails to explicitly disclose that the length of the at least one first internal coolant exit passageway (136 and 138) is of a value of at least 2-10 times less than the first length of the at least one internal coolant inlet passageway (134/136 and 137/138).
Nevertheless, since Myers does inherently disclose that the at least one first internal coolant exit passageway has a length and that the at least one first internal coolant inlet passageway has a length; the length of the at least one first coolant exit passageway and the length of the at least one first coolant inlet passageway each constitute a defined value of the cutting tool. Therefore, the value(s) of the length of the at least one first coolant exit passageway and the value(s) of the length of the at least one first coolant inlet passageway is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined length of the at least one first coolant exit passageway and a defined length of the at least one first coolant inlet passageway, were disclosed in the prior art by Myers, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Myer’s length of the at least one 
However, Myers as modified fails to explicitly disclose that the second cross-sectional area of the at least one first internal coolant exit passageway is of a value of at least 3-10 times less than the first cross-sectional area of the at least one internal coolant inlet passageway.
	Nevertheless, Yankoff teaches that it is well known in the art of cooling cutting tools (milling, boring, grooving, threading and drilling as in col 8, lines 22-26), to have a nozzle shaped coolant passageway (24/34/36/32 or 78/80/84) having an internal coolant inlet passageway (24/34 or 78) having a first cross-sectional area and an internal exit passageway (36/32 or 80/84) having a second cross-sectional area.  As in Figures 2-3 and 4, note that the second cross-sectional area of the first internal coolant exit passageway (36/32 or 80/84), tapers off in such a way that it is less than the first cross-sectional area of the first internal coolant inlet passageaway (24/34 or 78).  By providing this nozzle shape having the second cross-sectional area be less than the first cross-sectional area on the coolant passageway, high velocity coolant will be jetted and discharged to the machining end, therefore improving tool life and chip control (see at least col 4, lines 9-19; col 9, lines 1-27 and col 13, lines 10-15).
	Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify the shape of the coolant passageway of Myers, to be nozzle in shape with the second cross-sectional area of the first internal coolant exit passageway being less than the first cross-sectional area of the first internal inlet passageway, as taught by Yankoff, to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end.  
	Additionally, since Myers as modified by Yankoff discloses that the second cross-sectional area of the first internal coolant exit passageway is less than the first cross-sectional area of the first internal coolant inlet passageway, the value(s) of the cross-sectional area of the at least one first coolant exit passageway and the value(s) of the cross-sectional area of the at 
In regards to claim 23, Myers as modified discloses the replaceable drill head according to claim 18, Myers as modified discloses that a ratio of a number of circular coolant exit passageways to a number of circular coolant inlet passageways is greater than 1:1 (see Figure 4 of Myers).
In regards to claim 32, Myers as modified discloses the replaceable drill head according to claim 18, Myers as modified discloses that wherein all of the circular coolant exit passageways are disposed obliquely relative to the central longitudinal axis (see Figure 6 of Myers).
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the Remarks, regarding the obviousness statement rationale of the Simms reference, that since general conditions of the claimed inventions were 
The Examiner respectfully disagrees.  First the Examiner notes that Simms indeed has disclosure, teaching or suggestion on the drawings (see for example annotated Figures of Simms above) that each of the coolant inlet/exit passageways have a diameter.  
The Examiner also points out that a prima facie case of obviousness based on optimization of a variable disclosed in the prior art was made as per rejection above.  In accordance to the guidelines set forth on Section 2144.05, III-C of the MPEP, Applicant may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable; more specifically Applicant must articulate why the variable at issue would not have been recognized in the prior art as result-effective.  The Examiner notes that this rebuttal was not provided by the Applicant.  As such, the Examiner’s obviousness statement rejection is not precluded.
Additionally, the subject matter of the patent in In re Aller does not negate the holding in that case. That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.
In response to applicant's argument that Simms is not directed to “providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the coolant inlet/exit passageways of Simms are indeed capable of handling and delivering gaseous Supercritical Fusion CO2
Applicant argues on pages 10-11 of the Remarks, regarding the obviousness statement rationale of the Karlsson’s reference, that since general conditions of the claimed inventions were not disclosed in Karlsson because the claimed invention is not identical to Karlsson’s; and there is no mention in Karlsson of the value of the diameter of any coolant passageway In re Aller does not apply.
The Examiner respectfully disagrees.  First the Examiner notes that Karlsson indeed has disclosure, teaching or suggestion on the drawings (see for example annotated Figures of Karlsson above) that each of the coolant inlet/exit passageways have a diameter.  More specifically note that there is nothing in the claim that explicitly recite that each of the coolant passageways has to be different (e.g. not flushed) from each other.  The claim merely recites that there is at least one coolant inlet passageway and at least one coolant exit passageway.  
The Examiner also points out that a prima facie case of obviousness based on optimization of a variable disclosed in the prior art was made as per rejection above.  In accordance to the guidelines set forth on Section 2144.05, III-C of the MPEP, Applicant may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable; more specifically Applicant must articulate why the variable at issue would not have been recognized in the prior art as result-effective.  The Examiner notes that this rebuttal was not provided by the Applicant.  As such, the Examiner’s obviousness statement rejection is not precluded.
Additionally, the subject matter of the patent in In re Aller does not negate the holding in that case. That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.
In response to applicant's argument that Karlsson is not directed to “providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface”, a recitation of the intended use of the claimed invention must result in a structural 2 coolant.
Applicant further argues on pages 12-14 of the Remarks, regarding the obviousness statement rationale of the Myers’s reference, that since general conditions of the claimed inventions were not disclosed in Myers because the claimed invention is not identical to Myers’s; and there is no mention in Myers of the value of the diameter of any coolant passageway In re Aller does not apply.
The Examiner respectfully disagrees.  First the Examiner notes that Myers indeed has disclosure, teaching or suggestion on the drawings (see for example Figures 2, 4 and 6 of Myers) that each of the coolant inlet/exit passageways have a diameter.   
The Examiner also points out that a prima facie case of obviousness based on optimization of a variable disclosed in the prior art was made as per rejection above.  In accordance to the guidelines set forth on Section 2144.05, III-C of the MPEP, Applicant may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable; more specifically Applicant must articulate why the variable at issue would not have been recognized in the prior art as result-effective.  The Examiner notes that this rebuttal was not provided by the Applicant.  As such, the Examiner’s obviousness statement rejection is not precluded.
Additionally, the subject matter of the patent in In re Aller does not negate the holding in that case. That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.
In response to applicant's argument that Myers is not directed to “providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the coolant inlet/exit passageways of modified Myers as disclosed on the rejection above, are indeed capable of handling and delivering gaseous Supercritical Fusion CO2 coolant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722